Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 26 June 1804
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My Dear Friend
Washington June 26th 1804

I am anxiously waiting to hear from you and only write to inform you that our little darling has entirely recover’d his health and looks as well and as handsome as ever He will not run alone so soon as I could wish I hope however he will in the course of a month should he continue well George is very well and grows quite fat again
Your Absense begins to be insupportable and the time which yet intervenes appears to me interminable The weather & every thing has contributed to render it more irksome It creeps on so tardily that I feel a degree of impatience which keeps one in a state of constant irritation and I shall know neither happiness or peace till you return I endeavour to persuade myself that you are happier where you are than you would be here—
The family are all well and desire to be remember’d to yourself and friends Do not forget to plant plenty of Rasberries in your Garden and Currants likewise as they are two of the most useful fruits I wish you could bring a few strips with you for Mrs. Hellen It will be just the Season for planting—
Adieu my beloved friend Think of me with tenderness & believe in the sincere affection of your truly attachd
L. C. Adams